       Case 5:19-cv-00035-TES-CHW Document 34 Filed 04/17/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


THERIAN WIMBUSH,

        Plaintiff,
                                                       CIVIL ACTION NO.
v.                                                    5:19-cv-00035-TES-CHW
Governor BRIAN KEMP, et al.,

        Defendants.


                      ORDER ADOPTING THE UNITED STATES
                     MAGISTRATE JUDGE’S RECOMMENDATION



        In his Recommendation [Doc. 29], the United States Magistrate Judge

 recommends that the Court denies Plaintiff’s motion for a preliminary injunction [Doc.

 27] without prejudice because her motion named the wrong defendant and is essentially

 asking the Court to order prison officials and administrators to change their food

 offerings based solely on her conclusory and unsupported allegations.

        No objections have been filed to the magistrate judge’s Recommendation;

 therefore, the Court reviews his findings for clear error. 28 U.S.C. § 636(b)(1)(A).

        After careful review, the Court, finding no clear error, ADOPTS the

 Recommendation [Doc. 29] and MAKES IT THE ORDER OF THE COURT.

 Accordingly, the Court DENIES Plaintiff’s motion for preliminary injunction [Doc. 27]
     Case 5:19-cv-00035-TES-CHW Document 34 Filed 04/17/20 Page 2 of 2



without prejudice to her right to renew the motion with specific allegations, any

evidence she has to support her claims, and a properly named defendant.

      SO ORDERED, this 17th day of April, 2020.

                                        S/ Tilman E. Self, III
                                        TILMAN E. SELF, III, JUDGE
                                        UNITED STATES DISTRICT COURT




                                           2
